Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “particularly for modifying the bending stiffness of the at least one clamp”. The term “particularly” draws into question whether the limitations which follow are intended. 
Claims 2-20 depend from claim 1 and thus have at least the same defect.Claim 4 there is a lack of antecedent basis for “the rest state”.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Thalheim (US 2002/0027834).
With regard to claim 1 Thalheim discloses a system for fixing a timepiece movement (15) to a watch case element (figure 6), the system comprising: - at least one clamp (5), which is intended to come into contact firstly with the movement and secondly with the watch case element, and - a device (7) for modifying the stiffness of the at least one clamp, particularly for modifying the bending stiffness of the at least one clamp, when the movement is fixed and/or displaced relative to the watch case element (paragraphs 21, 26; figures 3, 4, 6, 7). 

With regard to claim 2 Thalheim discloses the system as claimed in claim 1, wherein the device for modifying the stiffness of the at least one clamp is arranged so that the bent length of the at least one clamp is, modified when the movement is fixed to the watch case element or displaced relative to the watch case element from a rest position in which a first surface of the movement abuts against a second surface of the case element (paragraphs 21, 26; figures 2, 4, 7; the shape memory element is brought into contact when bent and not forced to contact when not bent)

With regard to claim 3 Thalheim discloses the system as claimed in, claim 1, wherein the bearing force or the contact of a first bent end of the at least one clamp against the movement and/or the bearing force or the contact of a second bent end of the at least one clamp against the case element is/are 

With regard to claim 4 Thalheim discloses the system as claimed in claim 1, wherein the device for modifying the stiffness of the at least one clamp comprises, in the a state where the movement is fixed to the case element and the movement is in a rest position in which a first surface of the movement abuts against a second surface of the case (figures 4, 7), element: - a first clearance between the clamp and a point of the movement against which the clamp can come into contact via bending of the clamp (in figure 4 the clearance is zero, in figure 7 the clearance may be interpreted to be either zero at the tip or less than lf at the bend base; additionally in figure 4 the movement is shown against the bend portion, however it is not held there, thus the clearance can be interpreted as being larger than zero up to the maximum height), the value of the first clearance being less than Lcl, and/or the value of the first clearance being greater than Lcl/60 (figures 4, 7), , with Lcl being a length of a projection in the plane of the movement of a third surface against which the clamp can bear and the length Lcl being between Lf/10 and Lf with Lf being the bent clamp length (figures 4, 7), and/or, a second clearance between the clamp and a point of the case element against which the clamp can come into contact via bending of the clamp, the value of the second clearance being less than Lc2, and/or the value of the second clearance being greater than Lc2/60, , with Lc2 being a length of a projection in the plane of the movement of a fifth surface against which the clamp can bear and the length Lc2 being between Lf/10 and Lf with Lf measured in the rest state (figures 4, 7).



With regard to claim 6 Thalheim discloses the system as claimed in claim 5, wherein the first angle is less than 450, and/or is greater than 10 (figures 4, 7), and/or wherein the second angle is less than 45 (figures 4, 7), and/or is greater than 10 (figures 4, 7).

With regard to claim 7 Thalheim discloses the system as claimed in claim 5, wherein the first surface is planar and/or the second surface is planar and/or the third surface is planar and/or the fourth surface ( is planar and/or the fifth surface is planar and/or the sixth surface is planar (in figures 2, 4, all the surfaces are planar. In figure 7 the edges are bent to form the angles. In figure 7 the base region(s) remain planar).

With regard to claim 8 Thalheim discloses the system as claimed in claim 5, wherein the third surface is rounded, and/or the fifth surface is rounded (figures 1 and 5 the corresponding structures are formed in a ring and are thus rounded in at least one relevant dimension; 15 figure 4 shows a chamfered face of the movement casing). 

With regard to claim 9 Thalheim discloses the system as claimed in claim 1, wherein the at least one clamp comprises a cross-section, the second moment of area of which changes along a longitudinal axis, so that a profile of maximum stresses is constant or substantially constant over at least part of a length of the at least one clamp (the element is a shape memory, in order to achieve the disclosed bending the moment of area of which changes along a longitudinal axis, so that a profile of maximum stresses is constant or substantially constant over at least part of a length thereof).

With regard to claim 10 Thalheim discloses the system as claimed in claim 1, wherein the at least one clamp is made of a superelastic alloy and/or of a shape memory alloy and/or of a nickel alloy (paragraphs 17, 18, 21, 26).

With regard to claim 11 Thalheim discloses the system as claimed in claim 1, wherein the at least one clamp comprises an element for fixing (5, 8) to the movement or to the case element (figure 7).

With regard to claim 12 Thalheim discloses a timepiece unit, comprising a system as claimed in claim 1 (paragraph 3). 

With regard to claim 13 Thalheim discloses the timepiece unit as claimed in claim 12, wherein the watch case element is a middle (paragraph 3; figure 7).

With regard to claim 14 Thalheim discloses the timepiece unit (paragraph 3) as claimed in claim 12, wherein the third surface is produced on the movement and/or the fourth surface is produced on the case element (figure 7). 

With regard to claim 15 Thalheim discloses the timepiece unit (paragraph 3) as claimed in claim 12, wherein the case element comprises a casing ring and/or the fourth surface is produced at least partially on a casing ring, or wherein the movement comprises a casing ring and/or the third surface is produced at least partially on a casing ring (figures 1, 3, 5, 6).

With regard to claim 16 Thalheim discloses a timepiece comprising a unit as claimed in claim 12 (paragraph 3).

With regard to claim 17 Thalheim discloses the system as claimed in claim 1, comprising at least two clamps (figure 2).

With regard to claim 18 Thalheim discloses the system as claimed in claim 2, wherein the device for modifying the stiffness of the at least one clamp is arranged so that the bent length of the at least one clamp is modified so that the bent length of the at least one clamp is reduced (figures 4, 7)

With regard to claim 19 Thalheim discloses the system as claimed in claim 8, wherein the third surface is a cylinder portion, and/or the fifth surface is a cylinder portion (figures 3, 4, 6, 7)

With regard to claim 20 Thalheim discloses the system as claimed in claim 9, wherein the at least one clamp comprises a cross-section, the second moment of area of the cross section of the at least one clamp changes along a longitudinal axis in width and/or in thickness (figures 4, 7)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






4-23-21
/SEAN KAYES/Primary Examiner, Art Unit 2844